On February 7,1996, it was ordered by the Court that the defendant be sentenced to confinement in the Montana State Prison for a term of seven (7) years for the offense of Obstructing Justice, a felony. It is further ordered that this sentence shall run concurrently with any sentence this defendant receives from the revocation proceedings currently pending in Lewis & Clark County, Montana. The defendant shall be given credit toward this sentence for all time served in the Pondera County Jail. In this regard, the Pondera County Sheriff is directed to submit to Montana State Prison a statement in writing which shall specify the exact number of days served by the Defendant in the Pondera County Jail.
On May 23rd, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
*58DATED this 4th day of June, 1996.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal